Citation Nr: 0033975	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  98-00 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than June 13, 
1994 for the award of service connection for a bilateral 
hearing loss disability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected bilateral hearing loss from 
June 13, 1994 to November 10, 1997.

3.  Entitlement to an evaluation in excess of 40 percent for 
service-connected bilateral hearing loss from November 10, 
1997.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946 and from December 1950 to September 1952.

This appeal arose from an October 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which promulgated the Board of 
Veterans' Appeals (Board) October 1997 decision granting 
service connection for a hearing loss disability and which 
awarded a 20 percent disability evaluation for this disorder 
from June 13, 1994.  The veteran disagreed with this 
evaluation and raised claims for an earlier effective date 
for the award of service connection and for entitlement to 
individual unemployability.  In October 1998, the veteran and 
his wife testified before a hearing officer at the RO.  In 
January 1999, a rating action was issued which continued the 
effective date of the award of service connection, increased 
the disability evaluation assigned to the hearing loss to 40 
percent effective November 10, 1997 and denied entitlement to 
individual unemployability.  In November 2000, the veteran 
and his wife testified before the undersigned Veterans Law 
Judge from the Board sitting in New Orleans.  

The issues of entitlement to an increased evaluation for the 
service-connected hearing loss and of entitlement to 
individual unemployability will be subject to the attached 
remand.


FINDINGS OF FACT

1.  The veteran was denied entitlement to service connection 
for a hearing loss disability in June 1991, which was 
confirmed and continued in December 1991; he was notified of 
the former decision on June 25, 1991 and of the latter 
decision on January 9, 1992.  He did not file a timely notice 
of disagreement as to these decisions.

2.  The veteran submitted a claim for service connection for 
a hearing loss disability on June 13, 1994.


CONCLUSIONS OF LAW

1.  The June and December 1991 rating decisions that denied 
entitlement to service connection for a hearing loss 
disability are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302 (2000).

2.  Under the governing regulations, the effective date of 
the award of service connection for a hearing loss disability 
is June 13, 1994, the date of receipt of the reopened claim.  
38 C.F.R. §§ 3.400, 3.400(r) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable legal criteria provide that a notice of 
disagreement shall be filed within one year from the date of 
mailing of the notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision on the same factual 
basis.  The date of the notification will be considered the 
date of mailing for purposes of determining whether a timely 
appeal has been filed.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 20.302 (2000). 

In this case, the RO denied entitlement to service connection 
for a hearing loss in June and December 1991 rating 
decisions; the veteran was provided notification of these 
denials and his appellate rights on June 25, 1991 and January 
9, 1992.  However, he failed to file a timely notice of 
disagreement and the denials became final. 

As to a reopened claim, the effective date after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§§ 3.400, 3.400(r) (2000).  In this case, the evidence of 
record indicates that the RO denied the veteran's claim for 
service connection for a hearing loss disability in June and 
December 1991.  He was informed of these decisions on June 
25, 1991 and on January 9, 1992.  He did not disagree with 
these denials.  On June 13, 1994, he submitted a statement, 
which was accepted as the claim to reopen his request for 
service connection.  There is no other statement prior to 
this date which indicated a desire to file a claim for 
compensation for a hearing loss.  See 38 C.F.R. § 3.155(a) 
(2000) (which states that any communication that indicates an 
intent to apply for a benefit can be accepted as an informal 
claim for that benefit).  

Thus, no claim to reopen was received by the RO between the 
date of the last final disallowance of the claim and the June 
13, 1994 statement.  The veteran has also alleged that he was 
entitled to service connection in 1973, the year that his 
hearing loss caused him to lose his job.  However, even if it 
were found that entitlement to service connection had arisen 
at a date earlier than June 13, 1994, the applicable 
regulation clearly states that the effective date is the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  In this case, the date of receipt of the 
claim would be the later date.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an effective date earlier than June 
13, 1994 for the award of service connection for a hearing 
loss and the Board finds no reasonable doubt as to any 
material issue.



ORDER

Entitlement to an effective date earlier than June 13, 1994 
for the award of service connection for a hearing loss is 
denied.


REMAND

The veteran has contended that his bilateral hearing loss 
disability is more disabling than the current disability 
evaluation would suggest.  He has indicated that he cannot 
hear at all out of his right ear and that he must take care 
around noise in order to preserve what hearing is left in the 
other ear.  He has also averred that his hearing loss was 
responsible for the loss of his job as a police officer in 
1973 and his later inability to retain other employment.

The duty to assist the veteran includes the duty to obtain a 
VA examination which provides an adequate basis upon which to 
determine entitlement to the benefit sought.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

A review of the record indicates that the veteran was last 
examined by VA in December 1998.  He then testified at a 
personal hearing in November 2000; during this hearing, he 
suggested that his hearing loss had worsened since the last 
examination.  Furthermore, there is no objective opinion of 
record as to the effect that his service-connected bilateral 
hearing loss and tinnitus have on his ability to work.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 
Vet. App. 229 (1994).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case is 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA audiological evaluation in 
order to fully assess the current nature 
and degree of severity of the service-
connected bilateral hearing loss 
disability.  To the extent possible, the 
examiner should be requested to provide 
an opinion as to the effect that the 
veteran's service-connected bilateral 
hearing loss and tinnitus has upon his 
ability to obtain and retain 
substantially gainful employment.  The 
claims folder must be made available to 
the examiner to review in conjunction 
with the examination, and the examiner 
should be asked to indicate in the 
examination report that the claims file 
has been reviewed.  

2.  Once the above-requested development 
has been completed, the RO should 
readjudicate the claims of entitlement to 
an increased evaluation for the service-
connected bilateral hearing loss and 
entitlement to a total disability 
evaluation based on individual 
unemployability due to service-connected 
disabilities.

In adjudicating the claim for an 
increased evaluation, the RO should 
consider the possibility of a staged 
rating Fenderson v. West, 12 Vet. App. 
119 (1999) (which states that when a 
veteran has perfected an appeal as to the 
assignment of the initial rating 
following the initial award of service 
connection, the RO is required to 
evaluate all the evidence of record 
reflecting the period of time between the 
effective date of the initial grant of 
service connection until the present.  
This could result in "staged ratings" 
based upon the facts found during the 
period in question) and Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (which 
held that, when the rating schedule 
changes during the pendency of an appeal, 
the RO is to rely upon that version most 
favorable to the veteran for the period 
following the change in the schedule).

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, such as the 
requested opinion, appropriate corrective 
action should be taken to ensure that all 
requested actions have been accomplished 
or an explanation has been provided.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO, as contemplated by applicable legal criteria. 



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals



 



